Case 1:19-cr-00055-JLK Document 35 Filed 05/28/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Criminal Action No. 19-cr-00055-JLK

UNITED STATES OF AMERICA,

        Plaintiff,

v.

1. RAMON HERNANDEZ IV,

     Defendant.
______________________________________________________________________

                     MOTION TO UNRESTRICT CASE
______________________________________________________________________

        The United States of America hereby moves the Court to unrestrict this case, and

as grounds therefor submits the following:

        1.      On January 24, 2019, the Court granted the government’s motion to

restrict this case (doc. #3) and issued an order restricting the case until further order of

the Court (doc. #4).

        2.      The reasons requiring restriction as identified in the government’s motion

no longer apply. There is no longer a need to maintain the secrecy of the investigation.

        WHEREFOR, the government respectfully moves the Court to unrestrict this

case.




                                              1
Case 1:19-cr-00055-JLK Document 35 Filed 05/28/19 USDC Colorado Page 2 of 3




                                        Respectfully submitted,

                                        JASON R. DUNN
                                        United States Attorney

                                        /s/ Anna Edgar
                                        Assistant U.S. Attorney
                                        U.S. Attorney’s Office
                                        1801 California Street, Suite 1600
                                        Denver, CO 80202
                                        Telephone: 303-454-0100
                                        Fax: 303-454-0403
                                        E-mail: Anna.Edgar@usdoj.gov
                                        Attorney for the United States




                                    2
Case 1:19-cr-00055-JLK Document 35 Filed 05/28/19 USDC Colorado Page 3 of 3




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of May, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send notification
of such filing to all counsel of record.

                                        /s/ Glenda Galloway
                                        Glenda Galloway
                                        Legal Assistant




                                           3
